Citation Nr: 0504670	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from June 1944 to July 
1945.  He was wounded in action in Italy in 1945 when he 
received several gunshot wounds from enemy bullets.  He 
received the Combat Infantryman Badge for his service during 
World War II.  The veteran died on March [redacted], 2001.  The 
appellant is his widow.

The instant appeal arose from a November 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Chicago, Illinois, which denied a claim for service 
connection for the cause of the veteran's death and denied 
dependency and indemnity compensation (DIC) under the 
provisions of 38 U.S.C. § 1318.  The appellant filed a notice 
of disagreement, and a statement of the case was issued only 
with regard to the claim for service connection for the cause 
of the veteran's death because, as noted in the statement of 
the case, consideration under 38 U.S.C. § 1318 was deferred 
pending a Federal Appellate Court decision relevant to claims 
made under section 1318.

The appellant and her daughter testified at a hearing using 
videoconferencing equipment before the Board of Veterans' 
Appeals (Board) in November 2004.  During the hearing, the 
appellant's representative indicated that a claim for clear 
and unmistakable error had been filed with the RO in October 
2004.  This issue is referred to the RO for appropriate 
action.  The Board notes that it is granting entitlement to 
service connection for the cause of the veteran's death, 
thereby rendering moot any pending claim or appeal for 
38 U.S.C. § 1318 benefits.  


FINDINGS OF FACT

1.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD). 

2.  Competent medical evidence establishes that the veteran's 
PTSD aggravated his hypertension which in turn caused his 
cerebrovascular accidents, an underlying cause of his death.


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the 
criteria for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, since the Board is providing a full grant of the 
benefits sought on appeal, it concludes that remand for 
compliance with any aspect of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
is not warranted because any failure to comply with VCAA 
requirements in this case would not be prejudicial to the 
appellant.  Second, a remand is not required for the RO to 
review the additional evidence submitted by the appellant's 
representative in December 2004 as the Board has determined 
that the benefit to which the evidence relates may be fully 
allowed on appeal.  69 Fed. Reg. 53808 (Sept. 3, 2004) (to be 
codified at 38 C.F.R. § 20.1304(c)); 38 C.F.R. § 20.1304(c) 
(2000).

The law provides DIC for the spouse of a veteran who dies 
from a service-connected disability.  38 U.S.C.A. § 1310.  
Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a).  A service-connected disability is the 
principal cause of death when that disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death must have contributed substantially or materially to 
death, combined to cause death, or aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c)(1).  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Issues involved in a survivor's claim for DIC based on the 
cause of the veteran's death under section 1310 of the 
statute is decided without regard to any prior disposition of 
those issues during the veteran's lifetime.  See 38 C.F.R. 
§ 20.1106.  Under section 3.310(a) of VA regulations, service 
connection may be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury; where a 
service-connected disability aggravates a 
nonservice-connected condition, service connection may be 
granted for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The death certificate shows that the veteran died from sepsis 
syndrome due to, or as a consequence of, right-sided 
pneumonia in March 2001.  Other significant conditions 
contributing to death included "multiple CVAs", or 
cerebrovascular accidents, more commonly known as strokes.  
No autopsy was performed.  At the time of his death, the 
veteran was service-connected for PTSD.

In essence, the appellant's argument is that the veteran's 
PTSD negatively affected his blood pressure and contributed 
to the many strokes the veteran sustained during his lifetime 
which contributed to his death.  The record contains two 
medical opinions.  One opinion supports the appellant's 
contentions, and the other opinion does not support the 
appellant's claim.  

In September 2001, a physician who treated the veteran during 
the final 8 years of his life, M.A.H., D.O., stated that the 
veteran's PTSD played a part in his symptoms of anxiety and 
depression and that the veteran's "blood pressure was harder 
to control during the episodes of worsened anxiety."  
Further, Dr. H. opined that "[b]lood pressure is a cause for 
the cerebral vascular accident, therefore I suspect that the 
patient's total disability from cerebral vascular accident is 
in fact service-connected."  

In October 2001, the RO requested a VA medical opinion which 
addressed any relationship between the veteran's PTSD and his 
CVAs.  H.W., M.D., noted that he had reviewed the claims 
folder.  He noted that the veteran's blood pressure was 
normal at the time of his final admission and that records 
from the veteran's treating physician from 1981 to 1994 
showed only occasional elevations in blood pressure.  Dr. W. 
concluded, "I do not think this patient had significant 
hypertension throughout his lifetime.  It is a fact that 
hypertension is related to cerebrovascular accidents, but 
this varies a good bit from individual to individual.  It is 
quite clear [the veteran's] blood pressure was normal at the 
time of his death and many times throughout the 13 years that 
it was recorded on a regular basis, and it is also equally 
clear that he died not from the effects of cerebrovascular 
accident, but from the effects of pneumonia and subsequent 
sepsis."

Concerning the latter, the Board notes that it is clear from 
the death certificate that the principal or immediate cause 
of death was pneumonia and sepsis syndrome.  However, the 
death certificate also shows that the veteran's strokes were 
a contributory cause of death,  Dr. H. indicates a causal 
connection between PTSD, hypertension, and the strokes by 
suggesting that the PTSD aggravated the hypertension and that 
the hypertension was a cause of the cerebral vascular 
accidents.  Thus, PTSD did not merely casually share in 
producing death but combined to cause death or aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1).  Accordingly, the Board concludes that the 
medical evidence in this case is at least in approximate 
balance as to whether the veteran's PTSD contributed to 
hypertension which in turn contributed to his CVAs which, as 
noted on the death certificate, contributed to his death.  
Thus, as the law requires, the Board grants the benefit of 
the doubt in favor of the appellant in this case and finds as 
fact that the veteran's PTSD was a contributory cause of his 
death.  38 C.F.R. § 3.102.  In view of the above, the Board 
finds that the criteria for service connection for the cause 
of the veteran's death are met.


ORDER

The claim for service connection for the cause of the 
veteran's death is granted, subject to the laws and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


